DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of Applicant’s request for continued examination filed on February 2, 2022 is acknowledged.   
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2022 has been entered. 

Claims 1-10 and 12-20 are currently pending wherein claims 1-10, 12-17, and 20 read on an elastomeric latex, claim 18 reads on a coating composition containing said latex, and claim 19 reads on a substrate coated with said latex.

Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Wu et al (CN 101168650).

Summary of claim 1:
An elastomeric latex comprising:
a) a copolymer, the copolymer comprising a reaction product of reactants comprising:
i) a mono-ethylenically unsaturated monomer having a glass transition temperature less than -20 °C;
ii) a mono-ethylenically unsaturated monomer having a glass transition temperature greater than 40 °C;
iii) an N-methylol functional ethylenically unsaturated monomer; and
iv) an adhesion promoter comprising an ethylenically unsaturated alkoxysilane monomer; and
b) a photoinitiator; and
c) an aqueous medium.

Wu teaches an adhesive (title) that contains a polymer formed from a hard monomer that includes styrene (reading on a monomer having a glass transition temperature (Tg) of greater than 40°C), a soft monomer that includes ethyl acrylate, butyl acrylate, or 2-ethylhexyl acrylate (reading on a monomer having a Tg of less than -20°C), a crosslinking monomer that includes N-methylol acrylamide (page 2), and water (page 2).  Wu further teaches the polymer to be formed from vinyl trimethoxysilane (page 3 example 1).  However, Wu does not teach or fairly suggest the claimed elastomeric latex wherein the addition of a photoinitiator to the composition containing the polymer and teaches away from the use of one as the composition is self-crosslinking.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763